I will not delay a determination of this matter by taking the time to write an opinion.
Mr. Justice Field, in Re Garland, 4 Wall. 333, 378,18 L. Ed. 366, in discussing the relationship of attorneys to the court, said:
"Their admission or their exclusion is not the exercise of a mere ministerial power. It is the exercise of judicial power, and has been so held in numerous cases."
It being conceded by all courts that an attorney is an officer of the court and that any order disciplining him is judicial in character, it must follow that the act giving the state bar of Nevada absolute power to discipline an attorney is an attempt to confer judicial powers upon such corporation, and to that extent at least it is, in my opinion, null and void under article 6 of our constitution, which vests all judicial power in the courts.